779 So.2d 373 (2000)
Jill A. Hoover CANCELLARI, Appellant,
v.
Robert A. RANCE, Appellee.
No. 2D99-3378.
District Court of Appeal of Florida, Second District.
May 12, 2000.
Maria Lara Peet, Fort Myers, for Appellant.
Robert A. Rance, pro se.
NORTHCUTT, Judge.
Robert Rance and Jill Cancellari are the parents of a ten-year-old daughter. Cancellari has primary residential custody of the child. Rance filed a motion asking the circuit court to hold Cancellari in contempt for her failure to abide by the court's previous orders concerning Rance's visitation with the girl. In its order on the motion, the court placed the child in Rance's custody for ninety days'"make up visitation." Cancellari challenges that ruling on appeal, and also contests the portion *374 of the order that requires her to pay Rance's attorney's fees and costs.
There are substantial problems with the circuit court's order, but the period of "make up visitation" has ended. Therefore, we dismiss as moot the issues addressing the propriety of the contempt determination, the contempt sanction and the order to show cause. We decline to consider Cancellari's challenge to the court's imposition of attorney's fees and costs because the issue is not ripe. Although the order establishes entitlement to fees and costs, it does not set the amount. Consequently, it is a nonfinal, nonappealable order and we lack jurisdiction to review it. See Ritter v. Ritter, 690 So.2d 1372, 1376 (Fla. 2d DCA 1997). Our denial of review is without prejudice to Cancellari's right to appeal a subsequent final order that determines the amounts of the fee and cost award.
Dismissed in part, review denied in part.
ALTENBERND, A.C.J., and CASANUEVA, J., Concur.